Citation Nr: 1548645	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for Parkinson's disease

2. Entitlement to an evaluation in excess of 40 percent for prostate cancer with residual urinary problems (incontinence or urinary retention)

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse and daughter



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 Supplemental Statement of the Case by the Department of Veterans Affairs (VA) Appeals Management Center (AMC). 

In December 2014 the Board granted service connection for prostate cancer and Parkinson's disease and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has since been awarded TDIU, leaving no issue on appeal from the Board's December 2014 decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not filed a valid notice of disagreement with either the March 2015 rating decision that implemented the Board's grant of service connection for Parkinson's disease and prostate cancer and assigned disability ratings for those issues, or the October 2015 decision that increased the Veteran's rating for prostate cancer.



CONCLUSION OF LAW

There being no justiciable case or controversy, the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2014 the Board granted the Veteran's claims for service connection for prostate cancer and Parkinson's disease.  In a March 2015 rating decision, the Veteran was granted a 30 percent evaluation for Parkinson's disease and a 10 percent evaluation for prostate cancer.  In an October 2015 decision, the Veteran's evaluation for prostate cancer was increased to 40 percent.  VA issued a supplemental statement of the case (SSOC) concurrently with the October 2015 rating decision, addressing the ratings awarded for the Veteran's prostate cancer and Parkinson's disease.  However, as no valid notice of disagreement has been received in relation to the either the March 2015 or October 2015 decisions on either issue identified in the SSOC, no appeal may be contemplated by the Board.  38 C.F.R. §§ 20.200, 20.201.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  As there remains no case or controversy, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


